DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R.        § 1.55.
Response to Election
Applicant’s election without traverse of Group I, claims 1-8, in the reply dated June 25, 2021, is acknowledged.  Claims 9-11 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claims 1-3 and 6-8 are objected to because of the following informalities.
Considering Claims 1-3 and 6-8: Claim 1 identifies the chemical structure shown in the claim as both “Formula (A)” and “[Chemical Formula 1].”  Claims 2, 3, and 6-8 also contain two different identifiers for each chemical structures shown in these claims.  Unless applicant has a good reason for referring to each chemical structure by two different identifiers, applicant should amend the claims so that each chemical structure is identified by only a single identifier.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. § 103 as being unpatentable over JP201451538 (“Ogawa”; see the 31-page English language machine translation made of record by the examiner) in view of US 2003/0065117 (“Poreddy”).
Considering Claim 1: Ogawa teaches a polycarbonate resin composition containing a polycarbonate resin with terminal groups containing carbon-carbon triple bonds.  (Ogawa, ¶ 0015).  Ogawa teaches that the polycarbonate has the following structure:

    PNG
    media_image1.png
    173
    680
    media_image1.png
    Greyscale
.
(Id. ¶ 0025 of Japanese-language document).  Ogawa teaches that each of R6 to R9 and R17 to R21 may be a hydrogen atom, an alkyl group having 1 to 9 carbon atoms, or an oxyalkyl group having 1 to 9 carbon atoms.  (Id. ¶ 0010).  Ogawa teaches that the viscosity average molecular weight of the resin is 1×104 to 5×105.  (Id. ¶ 0027).  Ogawa teaches that the composition contains a stabilizer.  (Id. ¶ 0046).
	Ogawa teaches that the function of the triple bond of the terminal groups is to impart flame retardancy to a molded product formed from the resin by promoting “cyclization.”  (Id. ¶ 0015).
The difference between the polycarbonate of Ogawa and the polycarbonate of claim 1 is that the terminal groups in the polycarbonate of Ogawa contain a divalent phenylene moiety rather than the divalent naphthylene moiety in the terminal structure of present claim 1.   However, Poreddy teaches that heat-resistance properties are conferred on a silicone polymer by including pendant groups containing a carbon-carbon triple bond.  (Poreddy, ¶¶ 0002, 0010-0011).  Poreddy generally teaches that the pendant groups have the structure -O-R2-C≡C-R4.  (Id. ¶ 0020, formula (3)).  Poreddy teaches that the R2 moiety is a divalent organic group.  (Id. ¶¶ 0021, 0013).  Poreddy generally teaches that the divalent organic group may be a divalent aromatic group and identifies “phenylene” and “naphthylene” together with five other divalent aromatic groups.  (Id. ¶ 0053).  Poreddy teaches that examples of HO-R2-C≡C-R4 compounds used to introduce the pendant group includes 6-ethynyl-2-naphthol and 5-ethynyl-2-naphthol.  (Id. ¶ 0104).  Both of these compounds have R2 groups that are naphthylene groups.  The naphthylene R2 group taught by Poreddy reads on the divalent naphthylene moiety in the terminal structure of present claim 1.  
Ogawa and Poreddy are analogous art because they are directed to the same field of endeavor as the claimed invention, namely the modification of polymer molecules with terminal or pendant carbon-carbon triple bonds.  As shown by Poreddy, in pendant carbon-carbon triple bond-containing groups used to confer flame retardancy on a polymer, phenylene moieties and naphthylene moieties are both suitable at the position where Ogawa utilizes a phenylene moiety.  Thus, a person having ordinary skill in the art at the time of invention would have expected a pendant group having a phenylene moiety and naphthylene moiety in this position to have substantially similar properties.  A phenylene moiety and naphthylene moiety have similar function and similar structural features, as indicated by their inclusion together in the list of divalent aromatic groups of Poreddy at ¶ 0053.  The function of both moieties is to link the alkyne group (i.e., the carbon-carbon triple bond) to the polymer chain.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  See MPEP § 2144.09(I).  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the phenylene moiety in the polycarbonate of Ogawa with the naphthylene moiety taught by Poreddy, and the motivation to have done so would have been that a person having ordinary skill in the art would have expected the resulting polycarbonate to have substantially similar properties based on the similar structure and function of these two moieties, as taught by Poreddy at ¶¶ 0013, 0021, 0053, and 0104.
Considering Claim 2: The terminal monovalent phenyl group in the polycarbonate of Ogawa, illustrated above in the obviousness rejection of claim 1, reads on the terminal monovalent phenyl group in the structure of claim 2.
Considering Claim 3: Poreddy teaches that the divalent naphthylene group and pendant carbon-carbon triple bond may be installed using 6-ethynyl-2-naphthol.  (Poreddy, ¶ 0104).  The substitution at the 2- and 6-positions of this naphthol of Poreddy corresponds to the substitution at the 2- and 6-positions on the naphthylene moiety in the structure of claim 3.
Considering Claim 4: Ogawa teaches that the composition contains additives that include a heat stabilizer and antioxidants.  (Ogawa, ¶ 0046).
Considering Claim 5: Ogawa teaches that the composition is used to produce a molded product.  (Ogawa, ¶ 0059).
Claims 6-8 are rejected under 35 U.S.C. § 103 as being unpatentable over JP201451538 (“Ogawa”; see the 31-page English language machine translation made of record by the examiner) in view of US 2003/0065117 (“Poreddy”).
Considering Claim 6: Ogawa teaches a polycarbonate resin with terminal groups containing carbon-carbon triple bonds.  (Ogawa, ¶ 0015).  Ogawa teaches that the polycarbonate has the following structure:

    PNG
    media_image1.png
    173
    680
    media_image1.png
    Greyscale
.
(Id. ¶ 0025 of Japanese-language document).  Ogawa teaches that each R6 to R9 and R17 to R21 may be a hydrogen atom, an alkyl group having 1 to 9 carbon atoms, or an oxyalkyl group having 1 to 9 carbon atoms.  (Id. ¶ 0010).  Ogawa teaches that the viscosity average molecular weight of the resin is 1×104 to 5×105.  (Id. ¶ 0027).	Ogawa teaches that the function of the triple bond of the terminal groups is to impart flame retardancy to a molded product formed from the resin by promoting “cyclization.”  (Id. ¶ 0015).
The difference between the polycarbonate of Ogawa and the polycarbonate of claim 6 is that the terminal groups in the polycarbonate of Ogawa contain a divalent phenylene moiety rather than the divalent naphthylene moiety in the terminal structure of present claim 6.   However, Poreddy teaches that heat-resistance properties are conferred on a silicone polymer by including pendant groups containing a carbon-carbon triple bond.  (Poreddy, ¶¶ 0002, 0010-0011).  Poreddy generally teaches that the pendant groups have the structure -O-R2-C≡C-R4.  (Id. ¶ 0020, formula (3)).  Poreddy teaches that the R2 moiety is a divalent organic group.  (Id. ¶¶ 0021, 0013).  Poreddy generally teaches that the divalent organic group may be a divalent aromatic group and identifies “phenylene” and “naphthylene” together with five other divalent aromatic groups.  (Id. ¶ 0053).  Poreddy teaches that examples of HO-R2-C≡C-R4 compounds used to introduce the pendant group includes 6-ethynyl-2-naphthol and 5-ethynyl-2-naphthol.  (Id. ¶ 0104).  Both of these compounds have R2 groups that are naphthylene groups.  The naphthylene R2 group taught by Poreddy reads on the divalent naphthylene moiety in the terminal structure of present claim 6.  
Ogawa and Poreddy are analogous art because they are directed to the same field of endeavor as the claimed invention, namely the modification of polymer molecules with terminal or pendant carbon-carbon triple bonds.  As shown by Poreddy, in pendant carbon-carbon triple bond-containing groups used to confer flame retardancy on a polymer, phenylene moieties and naphthylene moieties are both suitable at the position where Ogawa utilizes a phenylene moiety.  Thus, a person having ordinary skill in the art at the time of invention would have expected a pendant group having a phenylene moiety and naphthylene moiety in this position to have substantially similar properties.  A phenylene moiety and naphthylene moiety have similar function and similar structural features, as indicated by their inclusion together in the list of divalent aromatic groups of Poreddy at ¶ 0053.  The function of both moieties is to link the alkyne group (i.e., the carbon-carbon triple bond) to the polymer chain.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  See MPEP § 2144.09(I).  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.”  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the phenylene moiety in the polycarbonate of Ogawa with the naphthylene moiety taught by Poreddy, and the motivation to have done so would have been that a person having ordinary skill in the art would have expected the resulting polycarbonate to have substantially similar properties based on the similar structure and function of these two moieties, as taught by Poreddy at ¶¶ 0013, 0021, 0053, and 0104.
Considering Claim 7: The terminal monovalent phenyl group in the polycarbonate of Ogawa, illustrated above in the obviousness rejection of claim 6, reads on the terminal monovalent phenyl group in the structure of claim 7.
Considering Claim 8: Poreddy teaches that the divalent naphthylene group and pendant carbon-carbon triple bond may be installed using 6-ethynyl-2-naphthol.  (Poreddy, ¶ 0104).  The substitution at the 2- and 6-positions of this naphthol of Poreddy corresponds to the substitution at the 2- and 6-positions on the naphthylene moiety in the structure of claim 8.
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons.  US 2013/0184406 (“Miyazaki”) teaches numerous end capping agents that are alkyne-substituted naphthoic acids.  (Miyazaki, ¶ 0028).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767